UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1867


TONY EDWARD SAVAGE,

                Plaintiff – Appellant,

          v.

LARRY WAYNE STURDIVANT, JR., Deputy Sheriff, County of
Stafford Sheriff’s Office, sued in his official and
individual capacity,

                Defendant – Appellee,

          and

COUNTY OF STAFFORD, VIRGINIA, sued in its official
capacity, A Municipal Corporation; COUNTY OF STAFFORD
SHERIFF’S OFFICE, sued in its official capacity; CHARLES E.
JETT, County of Stafford Sheriff, sued in his official and
individual capacity; C.P. CAMERON, Detective, County of
Stafford Sheriff’s Office, sued in his official and
individual capacity; RAY HUSTON DAVIS, II, Supervisory
Deputy Sheriff, County of Stafford Sheriff’s Office, sued
in his official and individual capacity; MICHAEL JENKINS,
Supervisory Deputy Sheriff, in his official and individual
capacity;    DANIEL   M.   CHICHESTER,   Office    of   the
Commonwealth’s Attorney, in their official capacity; E.
OLSEN, Assistant Commonwealth’s Attorney, in his official
and individual capacity,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:09-cv-01328-LO-JFA)
Submitted:   May 17, 2012                 Decided:   July 17, 2012


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl L. Crews, C. LOWELL CREWS, ATTORNEY AT LAW, PLLC,
Arlington, Virginia, for Appellant. Jeff W. Rosen, Lisa Ehrich,
PENDER & COWARD, PC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Tony Edward Savage filed a 42 U.S.C. § 1983 (2006)

suit against Larry Wayne Sturdivant, Jr., and other defendants,

alleging, among other claims, violations of his Fourth Amendment

rights   in    connection    with   a    warrantless   arrest   in   his   home.

Savage’s suit was tried before a jury, and the jury rendered a

verdict in favor of Sturdivant.           We affirm.

              On appeal, Savage first argues that the district court

erred in denying his Fed. R. Civ. P. 50 motion for judgment as a

matter of law on his claim that Sturdivant’s warrantless arrest

violated      his   Fourth   Amendment    rights.      We   review   de   novo   a

district court’s denial of a Rule 50 motion for judgment as a

matter of law.         Sloas v. CSX Transp. Inc., 616 F.3d 380, 392

(4th Cir. 2010).        We must “view the evidence in the light most

favorable to the prevailing party” and are obliged to affirm

unless “the jury lacked a legally sufficient evidentiary basis

to find in that party’s favor.”              Id. (internal quotation marks

omitted).

              The Fourth Amendment generally prohibits a warrantless

arrest within a suspect’s home absent valid consent to entry or

exigent circumstances.         See Illinois v. Rodriguez, 497 U.S. 177,

181 (1990); Payton v. New York, 445 U.S. 573, 576 (1980).                    The

voluntariness of consent is measured under the totality of the

circumstances, considering the accused’s characteristics and the

                                         3
conditions of the encounter, including the officer’s conduct.

See    United      States       v.    Lattimore,       87   F.3d    647,   650    (4th      Cir.

1996).       “A voluntary response to an officer’s knock at the front

door    of    a    dwelling          does   not     generally      implicate     the    Fourth

Amendment . . . .”                  United States v. Cephas, 254 F.3d 488, 493

(4th Cir. 2001).               However, the Fourth Amendment is implicated

“when officers gain visual or physical access to a room after an

occupant opens the door not voluntarily, but in response to a

demand under color of authority.”                       United States v. Mowatt, 513

F.3d   395,       400    (4th       Cir.    2008)     (internal     quotation     marks      and

alteration omitted), abrogated on other grounds by Kentucky v.

King, 131 S. Ct. 1849 (2011); see Johnson v. United States, 333

U.S. 10, 12-13 (1948).

              As    the       district      court      noted,   this    case     is    readily

distinguishable              from    Mowatt.          Viewing   the    totality        of   the

circumstances           in    the     light    most    favorable      to   Sturdivant,        we

conclude there was sufficient evidence to support the jury’s

finding that Savage voluntarily consented to Sturdivant’s entry

into his bedroom.                   See Lattimore, 87 F.3d at 650.                    Thus, we

conclude that the district court did not err in denying Savage’s

Rule 50 motion on this ground.

              Savage next argues that the district court improperly

instructed the jury by denying his proposed instructions and in

providing misleading instructions on the issue of warrantless

                                                  4
arrest.      We review a district court’s decision to give or not to

give a jury instruction for abuse of discretion.                                     A Helping

Hand, LLC v. Baltimore County, Md., 515 F.3d 356, 370 (4th Cir.

2006).       “The    test    of     the    adequacy        of     jury      instructions      is

whether the jury charge, construed as a whole, adequately states

the controlling principle without misleading or confusing the

jury.”       Chaudhry v.      Gallerizzo,            174   F.3d      394,     408    (4th   Cir.

1999).

             We conclude that Savage’s proposed instructions would

tend to confuse or mislead the jury and that the district court

did not abuse its discretion in refusing to give these proposed

instructions.              Further,        we        conclude        that      the     court’s

instructions        adequately       described          the     law      of    consent      and,

because it properly informed the jury that the officer’s conduct

was a relevant consideration in assessing consent, no further

instruction under Mowatt was needed.                       Lattimore, 87 F.3d at 650.

We also conclude that the jury instructions given on the issue

of warrantless arrest would not tend to confuse or mislead the

jury.      The jury was permitted to find that Sturdivant could

lawfully      arrest       Savage     in    his        bedroom        following       Savage’s

voluntary consent to entry if Sturdivant had probable cause to

believe Savage had recently committed a felony.                               See Rodriguez,

497   U.S.    at    181    (noting    that          consent     is    valid    exception      to

general    rule     that    warrantless         entry      into      home     for    arrest   or

                                                5
search is unreasonable); United States v. Stokes, 631 F.3d 802,

807 (6th Cir.) (noting consent is valid exception to general

prohibition against warrantless in-home arrest), cert. denied,

131 S. Ct. 2946 (2011).              We conclude that the jury instructions

adequately      conveyed      this    controlling   principle     and       that    the

district court did not abuse its discretion in instructing the

jury accordingly.           See Chaudhry, 174 F.3d at 409.

              Finally, Savage argues that the district court issued

contradictory rulings by denying his motion for partial summary

judgment as to the warrantless arrest claim because the parties

had not addressed exigent circumstances, while later concluding

that    the   parties       failed   to   provide   testimony    regarding         this

issue at trial.            We conclude Savage’s claim lacks merit.             Thus,

we     need   not     resolve      Savage’s    contention      that    no    exigent

circumstances existed to justify the entry.

              Accordingly, we affirm the district court’s judgment.

We   dispense       with    oral   argument    because   the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                           6